      Case 1:19-cv-00203 Document 6 Filed on 11/15/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     November 15, 2019
                               UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

NIKOLAOS MATSI MACI,                              §
                                                  §
          Plaintiff,                              §
VS.                                               §   CIVIL ACTION NO. 1:19-CV-203
                                                  §
PAUL HABLE, et al.,                               §
                                                  §
          Defendants.                             §

                                             ORDER

          On October 25, 2019, Plaintiff filed his Jointly Filed Complaint Pursuant to 42 USC §

[sic] 1983 (Civil Rights) and Petition for False Imprisonment [sic] Release Pursuant to 28 USC §

[sic] 2241 (Habeas Corpus) (Doc. 1). That lawsuit received Civil Action Number 1:19-CV-201.

          On November 5, 2019, Plaintiff filed an identical complaint, which received Civil Action

Number 1:19-CV-203. (Jointly Filed Complaint Pursuant to 42 USC § [sic] 1983 (Civil Rights)

and Petition for False Imprisoned Release Pursuant to 28 USC § [sic] 2241 (Habeas Corpus),

Doc. 1)

          District courts can dismiss duplicative cases without prejudice. See Pittman v. Moore,

980 F.2d 994, 995 (5th Cir. 1993). Accordingly, it is:

          ORDERED that 1:19-CV-203 is DISMISSED without prejudice.

          SIGNED this 15th day of November, 2019.


                                                  _________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge




1/1
